Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response including Election
The response to the restriction of October 27, 2021 is acknowledged. Applicant elects embodiment 1, figures 1.1-1.10. Of embodiment 1 the examiner notes that figures 1.11 and 1.12 are cancelled. Parts of the specification related to these figures and the not-elected figures appear to be cancelled. However note the objection below regarding the specification. 
Claim Objections-Specification
In the amended specification the special description has been amended however the listing of elected figures is not included. In the amended special description, the ending of the description shows that the number 4 of 1.4 is crossed out. Moreover there are parts of the remaining special description that are inaccurate or could be miss-understood. 
The clause regarding hatching states that “…the parallel lines on the sectional surfaces represent only hatching.” This suggest that there is no significance to the hatching. In figures 1.9 and 1.10, the hatching drawn in continuous line indicates that the walls of the article are claimed because the lines are not in broken line. 
To resolve these objections, the examiner recommends that a complete and clean specification including the figure descriptions be filed for clarity and accuracy. See 37 CFR 1.125. 
Regarding the special description, the statement regarding the “parallel thin lines on the surface” as representing shading is obvious, not relevant and should be cancelled so that the reader concentrates on how to interpret the cross-sections in reference to other views.  Regarding the statement about hatching, the examiner recommends cancelling it. Hatching drawn in solid line in cross-sectional views is an understood convention used to indicate that the interior of the design is claimed. 
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

    PNG
    media_image1.png
    352
    195
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    349
    193
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    187
    190
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: connector][AltContent: rect][AltContent: arrow][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (A?)]
    PNG
    media_image3.png
    187
    190
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: connector][AltContent: textbox (A)][AltContent: connector][AltContent: connector][AltContent: arrow]The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons. See the illustration below.


















If one is looking in the direction of a dot dash dot arrowed cut line placed upon figure 1.4, it appears that there are two protrusions on the left and right that are not shown in 1.9. According to figure 1.9, the cross is taken in the direction of the cut line not along the cut line. This is understood because the back portion of the interior (B) is included in figure 1.9. Given this, the protrusions should also be included on the sides. 
The inconsistencies make the design indefinite and non-enabled. 
To resolve the rejection issues, consider adding the missing features to 1.9 and including cut lines on figure 1.4 to indicate from where the two cross-sectional figures are taken. For clarity in the specification, consider stating that the 1.9 is taken in the direction of the vertical cut line in 1.4 and 1.10 is taken in the direction of the additional cut line in 1.4. 
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly  (claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 

All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
The application is refused under 35 U.S.C. 112 (a) and (b). A response is required in reply to the Office action to avoid abandonment of the application. 
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 

Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918